DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claim 7 under 35 U.S.C. 112b has been withdrawn.
Applicant’s remaining arguments with respect to claim(s) 1-20 have been considered but are moot due to the introduction of new references necessitated by amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0271744; “Liu”) in view of Fu et al. (US 10,869,295 B2; “Fu”).
Regarding claim 1, Liu teaches a method for monitoring a physical downlink control channel, which is operable by a user equipment (UE) and comprises:
receiving a physical layer signaling or a media access control (MAC) layer signaling from a network side, wherein the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or a plurality of UEs comprising the UE with respect to a physical downlink control channel (PDCCH) [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1];
determining the UE whether to monitor the PDCCH on the subsequent N slots according to the physical layer signaling or the MAC layer signaling [Liu ¶ 0091: UE determines to either monitor/not monitor subsequent N+1 slot for scell (E)PDCCH],
wherein the physical layer signaling or the MAC layer signaling comprises 1 bit [Liu ¶ 0091: Pcell may send a one-bit indicator].
However, Liu does not explicitly disclose the signaling comprises 1 bit, indicating to monitor the PDCCH when 1 is set thereto, and indicating to not monitor the PDCCH when 0 is set thereto.
However, in a similar field of endeavor, Fu teaches the signaling comprises 1 bit, indicating to monitor the PDCCH when 1 is set thereto, and indicating to not monitor the PDCCH when 0 is set thereto [Fu claim 1: DCI including at least one bit corresponding to respective paging indication information, the paging indication information indicating whether to monitor (or not monitor) a physical downlink control channel (PDCCH) for receiving paging information; claim 2: the bit value corresponding to the paging indication information is “0” or “1” (The use of a single bit value to differentiate between a monitoring state and non-monitoring state can still be accomplished regardless of which of the values 0 and 1 correspond to monitoring/not monitoring. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a single bit indicator wherein a value of “1” indicates to perform PDCCH detection and wherein a value of “0” indicates not to perform PDCCH detection, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of using a bit value of 1 to cause PDCCH monitoring, or a bit value of 0 to not monitor PDCCH, in subsequent slots as taught by Fu.  The motivation to combine to do so would be to achieve power savings in a user equipment [Fu col. 2, ll. 49-55]. 
Regarding claim 2, Liu in view of Fu teaches the method according to claim 1, however, Liu does not explicitly disclose wherein receiving the physical layer signaling from the network side comprises: receiving a physical layer signaling on the PDCCH with a downlink control information (DCI) format.
However, Fu teaches receiving the physical layer signaling from the network side comprises: receiving a physical layer signaling on the PDCCH with a downlink control information (DCI) format [Fu col. 5, ll. 47-49: paging indication information is added into the DCI so as to assist the UE to decide whether there is a paging information required to be received by the UE].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Liu in view of Fu teaches the method according to claim 1, wherein the physical layer signaling or the MAC layer signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1]; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search spaces on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (here a monitoring occasion is analogous to a search space)];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search space types on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (here a monitoring occasion is analogous to a search space of a (E)PDCCH type)], wherein N is greater than or equal to 1 [Liu ¶ 0091: monitoring occurs on a subframe n+1 (i.e. monitoring occurs on at least N equals 1 slots subsequent to receiving the Pcell PDCCH on subframe n)].
However, Liu does not explicitly disclose that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more DCI formats on the subsequent N slots; that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types on the subsequent N slots.
However, Fu teaches wherein the signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more DCI formats on the subsequent N slots [Fu col. 5, ll. 47-49: paging indication information is added into the DCI so as to assist the UE to decide whether there is a paging information required to be received by the UE];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types on the subsequent N slots [Fu col. 5, ll. 23-28: a subframe where a PO is located is a subframe (of DCI) of Physical Downlink Control Channel (PDCCH) scrambled by Paging-Radio Network Temporary Identity (P-RNTI) and monitored by UE].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 5, Liu in view of Fu teaches the method according to claim 4, wherein the monitoring behavior comprises at least one of: monitoring the PDCCH on a target time domain symbol in the subsequent N slots, wherein the UE or the plurality of UEs comprising the UE monitor the PDCCH on the target time domain symbol [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (subframe n+1 is analogous to time domain symbols; see Fig. 2C showing time domain subframe structure].
Regarding claim 7, Liu in view of Fu teaches the method according to claim 4, wherein there is an interval between a slot in which the physical layer signaling or the media access control (MAC) layer signaling is received and a first slot in the subsequent N slots, wherein the interval is zero slot or a fixed number of slots predefined by a protocol, or a length of the second interval is configured by the network side [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (i.e. a next subframe would be at a known location, e.g., next subframe occurrence, which would be a known/fixed location); the limitations of claim 7 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].
Regarding claim 8, Liu teaches a method for configuring a monitoring mode of a downlink control channel, which is operable by a network side device and comprises: 
transmitting a physical layer signaling or an MAC layer signaling to one or more UEs, wherein the physical layer signaling or the MAC layer signaling indicates the one or more UEs whether to monitor the PDCCH on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1],
wherein the physical layer signaling or the MAC layer signaling comprises 1 bit [Liu ¶ 0091: Pcell may send a one-bit indicator].
However, Liu does not explicitly disclose the signaling comprises 1 bit, indicating to monitor the PDCCH when 1 is set thereto, and indicating to not monitor the PDCCH when 0 is set thereto.
However, in a similar field of endeavor, Fu teaches the signaling comprises 1 bit, indicating to monitor the PDCCH when 1 is set thereto, and indicating to not monitor the PDCCH when 0 is set thereto [Fu claim 1: DCI including at least one bit corresponding to respective paging indication information, the paging indication information indicating whether to monitor (or not monitor) a physical downlink control channel (PDCCH) for receiving paging information; claim 2: the bit value corresponding to the paging indication information is “0” or “1” (The use of a single bit value to differentiate between a monitoring state and non-monitoring state can still be accomplished regardless of which of the values 0 and 1 correspond to monitoring/not monitoring. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a single bit indicator wherein a value of “1” indicates to perform PDCCH detection and wherein a value of “0” indicates not to perform PDCCH detection, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of using a bit value of 1 to cause PDCCH monitoring, or a bit value of 0 to not monitor PDCCH, in subsequent slots as taught by Fu.  The motivation to combine to do so would be to achieve power savings in a user equipment [Fu col. 2, ll. 49-55].
Regarding claim 9, Liu in view of Fu teaches the method according to claim 8, wherein transmitting the physical layer signaling to the one or more UEs comprises: transmitting the physical layer signaling to the one or more UEs on a PDCCH with a DCI format.
However, Fu teaches transmitting the physical layer signaling to the one or more UEs comprises: transmitting the physical layer signaling to the one or more UEs on a PDCCH with a DCI format [Fu col. 5, ll. 47-49: paging indication information is added into the DCI so as to assist the UE to decide whether there is a paging information required to be received by the UE].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 11, Liu in view of Fu teaches the method according to claim 8, wherein the physical layer signaling or the MAC layer signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1]; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search spaces on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (here a monitoring occasion is analogous to a search space)];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search space types on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (here a monitoring occasion is analogous to a search space of a (E)PDCCH type)], wherein N is greater than or equal to 1 [Liu ¶ 0091: monitoring occurs on a subframe n+1 (i.e. monitoring occurs on at least N equals 1 slots subsequent to receiving the Pcell PDCCH on subframe n)].
However, Liu does not explicitly disclose that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more DCI formats on the subsequent N slots; that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types on the subsequent N slots.
However, Fu teaches wherein the signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more DCI formats on the subsequent N slots [Fu col. 5, ll. 47-49: paging indication information is added into the DCI so as to assist the UE to decide whether there is a paging information required to be received by the UE];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types on the subsequent N slots [Fu col. 5, ll. 23-28: a subframe where a PO is located is a subframe (of DCI) of Physical Downlink Control Channel (PDCCH) scrambled by Paging-Radio Network Temporary Identity (P-RNTI) and monitored by UE].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 12, Liu in view of Fu teaches the method according to claim 11, wherein the monitoring behavior comprises at least one of: monitoring the PDCCH on a target time domain symbol in the subsequent N slots, wherein the UE or the plurality of UEs comprising the UE monitor the PDCCH on the target time domain symbol [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (subframe n+1 is analogous to time domain symbols; see Fig. 2C showing time domain subframe structure].
Regarding claim 14, Liu teaches a user equipment, comprising: 
a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor [Liu ¶ 0109: processing unit 701 may include a central processing unit (CPU) 710, memory 720; ¶ 0118: implement by program on computer readable medium], wherein the processor is used to execute the computer program to: 
receive a physical layer signaling or a MAC layer signaling from a network side, wherein the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or a plurality of UEs comprising the UE with respect to a PDCCH [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1]; 
determine the UE whether to monitor the PDCCH on the subsequent N slots according to the physical layer signaling or the MAC layer signaling [Liu ¶ 0091: UE determines to either monitor/not monitor subsequent N+1 slot for scell (E)PDCCH], and
wherein the physical layer signaling or the MAC layer signaling comprises 1 bit [Liu ¶ 0091: Pcell may send a one-bit indicator].
However, Liu does not explicitly disclose the signaling comprises 1 bit, indicating to monitor the PDCCH when 1 is set thereto, and indicating to not monitor the PDCCH when 0 is set thereto.
However, in a similar field of endeavor, Fu teaches the signaling comprises 1 bit, indicating to monitor the PDCCH when 1 is set thereto, and indicating to not monitor the PDCCH when 0 is set thereto [Fu claim 1: DCI including at least one bit corresponding to respective paging indication information, the paging indication information indicating whether to monitor (or not monitor) a physical downlink control channel (PDCCH) for receiving paging information; claim 2: the bit value corresponding to the paging indication information is “0” or “1” (The use of a single bit value to differentiate between a monitoring state and non-monitoring state can still be accomplished regardless of which of the values 0 and 1 correspond to monitoring/not monitoring. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a single bit indicator wherein a value of “1” indicates to perform PDCCH detection and wherein a value of “0” indicates not to perform PDCCH detection, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of using a bit value of 1 to cause PDCCH monitoring, or a bit value of 0 to not monitor PDCCH, in subsequent slots as taught by Fu.  The motivation to combine to do so would be to achieve power savings in a user equipment [Fu col. 2, ll. 49-55].
Regarding claim 15, Liu in view of Fu teaches the user equipment according to claim 14, however, Liu does not explicitly disclose wherein the processor is further used to execute the computer program to: receive a physical layer signaling on the PDCCH with a DCI format.
However, Fu teaches wherein the processor is further used to execute the computer program to: receive a physical layer signaling on the PDCCH with a DCI format [Fu col. 5, ll. 47-49: paging indication information is added into the DCI so as to assist the UE to decide whether there is a paging information required to be received by the UE].
The motivation to combine these references is illustrated in the rejection of claim 14 above.
Regarding claim 17, Liu in view of Fu teaches the user equipment according to claim 14, wherein the physical layer signaling or the MAC layer signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1]; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search spaces on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (here a monitoring occasion is analogous to a search space)];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search space types on the subsequent N slots [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (here a monitoring occasion is analogous to a search space of a (E)PDCCH type)], wherein N is greater than or equal to 1 [Liu ¶ 0091: monitoring occurs on a subframe n+1 (i.e. monitoring occurs on at least N equals 1 slots subsequent to receiving the Pcell PDCCH on subframe n)].
However, Liu does not explicitly disclose that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more DCI formats on the subsequent N slots; that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types on the subsequent N slots.
However, Fu teaches wherein the signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more DCI formats on the subsequent N slots [Fu col. 5, ll. 47-49: paging indication information is added into the DCI so as to assist the UE to decide whether there is a paging information required to be received by the UE];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types on the subsequent N slots [Fu col. 5, ll. 23-28: a subframe where a PO is located is a subframe (of DCI) of Physical Downlink Control Channel (PDCCH) scrambled by Paging-Radio Network Temporary Identity (P-RNTI) and monitored by UE].
The motivation to combine these references is illustrated in the rejection of claim 14 above.
Regarding claim 18, Liu in view of Fu teaches the user equipment according to claim 17, wherein the monitoring behavior comprises at least one of: monitoring the PDCCH on a target time domain symbol in the subsequent N slots, wherein the UE or the plurality of UEs comprising the UE monitor the PDCCH on the target time domain symbol [Liu ¶ 0091: Pcell may send a one-bit indicator in Pcell's PDCCH (i.e. physical layer signaling) at subframe n, telling the UE to monitor Scell (E)PDCCH at subframe n+1 (subframe n+1 is analogous to time domain symbols; see Fig. 2C showing time domain subframe structure].
Regarding claim 20, Liu in view of Fu teaches a network side device comprising: a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the steps of the method for configuring the monitoring mode of the downlink control channel according to claim 8 [Liu ¶ 0109: processing unit 701 may include a central processing unit (CPU) 710, memory 720; ¶ 0118: implement by program on computer readable medium].

Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fu in view of Tsai et al. (US 2017/0332359; “Tsai”).
Regarding claim 3, Liu in view of Fu teaches the method according to claim 2, however, does not explicitly disclose wherein cyclic redundancy check (CRC) of the PDCCH with the DCI format is scrambled by a radio network temporary identifier (RNTI) dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to the plurality of UEs.
However, Tsai teaches wherein cyclic redundancy check (CRC) of the PDCCH with the DCI format is scrambled by a radio network temporary identifier (RNTI) dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to the plurality of UEs [Tsai ¶ 0208: NR node may group at most K active UEs together and assign them a group ID, wherein the NR DCI format 0 messages for UEs in the group are attached to form a single message. The CRC parity bits are calculated based on the entire payload of the combined message, and then scrambled with the group ID; see also ¶ 0105: use of RNTI].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of scrambling a CRC of a PDCCH with a RNTI as taught by Tsai.  The motivation to do so would be to validate a blindly decoded DCI with an associated user or group of users [Tsai ¶ 0173].
Regarding claim 10, Liu in view of Fu teaches the method according to claim 9, however, does not explicitly disclose wherein cyclic redundancy check (CRC) of the PDCCH with the DCI format is scrambled by a Radio network temporary identifier (RNTI) dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to a plurality of UEs.
However, in a similar field of endeavor, Tsai teaches wherein cyclic redundancy check (CRC) of the PDCCH with the DCI format is scrambled by a Radio network temporary identifier (RNTI) dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to a plurality of UEs [Tsai ¶ 0208: NR node may group at most K active UEs together and assign them a group ID, wherein the NR DCI format 0 messages for UEs in the group are attached to form a single message. The CRC parity bits are calculated based on the entire payload of the combined message, and then scrambled with the group ID].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of scrambling a CRC of a PDCCH with a RNTI as taught by Tsai.  The motivation to do so would be to validate a blindly decoded DCI with an associated user or group of users [Tsai ¶ 0173].
Regarding claim 16, Liu in view of Fu teaches the user equipment according to claim 15, however, does not explicitly disclose wherein CRC of the PDCCH with the DCI format is scrambled by a RNTI dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to the plurality of UEs.
However, in a similar field of endeavor, Tsai teaches wherein cyclic redundancy check (CRC) of the PDCCH with the DCI format is scrambled by a Radio network temporary identifier (RNTI) dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to a plurality of UEs [Tsai ¶ 0208: NR node may group at most K active UEs together and assign them a group ID, wherein the NR DCI format 0 messages for UEs in the group are attached to form a single message. The CRC parity bits are calculated based on the entire payload of the combined message, and then scrambled with the group ID].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of scrambling a CRC of a PDCCH with a RNTI as taught by Tsai.  The motivation to do so would be to validate a blindly decoded DCI with an associated user or group of users [Tsai ¶ 0173].

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fu in view of Wong et al. (US 2019/0159167; “Wong”).
Regarding claim 6, Liu in view of Fu teaches the method according to claim 4, however, does not explicitly disclose wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots; subsequent N continuous or discontinuous downlink slots; subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol.
However, Wong teaches wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions; the limitations of claim 6 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of indicating a search space with an associated repetition level as taught by Wong.  The motivation to do so would be to provide support for a large number of low latency, low bandwidth, and low complexity devices in a communication network [Wong ¶ 0004].
Regarding claim 13, Liu in view of Fu teaches the method according to claim 11, however, does not explicitly disclose wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots; subsequent N continuous or discontinuous downlink slots; subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol.
However, Wong teaches wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions; the limitations of claim 6 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of indicating a search space with an associated repetition level as taught by Wong.  The motivation to do so would be to provide support for a large number of low latency, low bandwidth, and low complexity devices in a communication network [Wong ¶ 0004].
Regarding claim 19, Liu in view of Fu teaches the user equipment according to claim 17, however, does not explicitly disclose wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots; subsequent N continuous or discontinuous downlink slots; subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol.
However, Wong teaches wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions; the limitations of claim 6 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method receiving a single bit indication, in a PDCCH, to monitor or not monitor a PDCCH in a subsequent slot as taught by Liu with the method of indicating a search space with an associated repetition level as taught by Wong.  The motivation to do so would be to provide support for a large number of low latency, low bandwidth, and low complexity devices in a communication network [Wong ¶ 0004].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474